Citation Nr: 0835745	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a thyroid 
disability.  

4.  Entitlement to service connection for a bilateral heel 
spurs disability.  

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied, in pertinent part, entitlement to 
service connection for hypertension, a back condition, 
hyperthyroidism, bilateral heel spurs, and PTSD. 

In his April 2007 VA Form 9 the veteran indicated that that 
he did not want a Board hearing, unless someone could come to 
the prison in which he is incarcerated.  In a September 2007 
letter the RO informed the veteran that Board hearings can 
only take place at the RO in Waco, Texas, or in Washington, 
DC.  Thus, it appears that the veteran does not want a Board 
hearing within the scope of 38 C.F.R. § 20.702 (2007).

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  The veteran submitted 
duplicate copies of private medical treatment records 
following the preparation of the most recent SSOC, however a 
remand pursuant to 38 C.F.R. § 20.1304 is not necessary 
because the RO already has considered this evidence.

The issues have been re-characterized to comport to the 
evidence of record, specifically, the veteran's VA Form 9, 
which notes that the veteran claims various psychiatric 
disorders including PTSD, anxiety disorder, and a personality 
disorder.  





FINDINGS OF FACT

1.  Hypertension was not diagnosed in service or for many 
years thereafter, and there is no competent evidence that 
hypertension is related to service.

2.  There is no competent evidence that the veteran currently 
has a back disability.

3.  A thyroid disability was not diagnosed in service or for 
many years thereafter, and there is no competent evidence 
that the thyroid disability is related to service.

4.  A bilateral heel spurs disability was not diagnosed in 
service or for many years thereafter, and there is no 
competent evidence that the bilateral heel spurs disability 
is related to service.

5.  There is no competent medical evidence that the veteran 
currently has an acquired psychiatric disability, to include 
PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

3.  A thyroid disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

4.  A bilateral heel spurs disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

5.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran a 
medical examination and opinion as to the existence of his 
claimed acquired psychiatric disability, to include PTSD.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

A medical examination was not provided regarding the 
existence of the claimed back disability.  VA's duty to 
assist doctrine does not require that the veteran be afforded 
a medical examination, however, because there is no competent 
medical evidence that the claimed disability currently 
exists.  See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83  
(2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c) (2007).  

A medical examination was not provided regarding the etiology 
of the claimed hypertension, thyroid, or bilateral heel spurs 
disabilities.  VA's duty to assist doctrine does not require 
that the veteran be afforded a medical examination, however, 
because there is no competent evidence indicating an 
association between in-service injuries, events, or diseases 
and the claimed disabilities.  See, McLendon v. Nicholson, 20 
Vet. App. at 82-83; Charles v. Principi, 16 Vet. App. 370; 38 
C.F.R. § 3.159 (c).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for Hypertension, Thyroid, and 
Bilateral Heel Spur Disabilities 

The veteran seeks service connection for hypertension, 
thyroid, and bilateral heel spur disabilities.  He claims 
that his hypertension and thyroid disabilities are the result 
of long term stress from PTSD and that his bilateral heel 
spurs were caused by marching all day every day during boot 
camp.
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The record shows present hypertension, thyroid, and bilateral 
heel spur disabilities.

Private medical records dated in July 2004 note an assessment 
of hypertension, controlled.  January 2005 private 
psychiatric records also note a diagnosis of hypertension.  A 
VA psychiatric examination report dated in February 2006 
notes an assessment of hypertension.  

Private medical records dated in July 2004 note an assessment 
of hyperthyroidism.   January 2005 private psychiatric 
records also note a diagnosis of hyperthyroidism.  December 
2003 private medical records and a February 2006 VA 
psychiatric examination report both note an assessment of 
hypothyroidism.  

A June 2003 private radiology request report notes that the 
veteran's right foot has a history of pain and that it 
demonstrates a plantar calcaneal spur and that his left foot 
has a large heel spur.

SMRs do not indicate treatment for hypertension or any other 
potentially related disease or disability during service.  
The veteran's February 1971 separation examination notes that 
the veteran's systolic blood pressure was 120 and his 
diastolic blood pressure was 84.  Similarly, the veteran's 
SMRs do not indicate treatment for, or complaints of, any 
injuries or diseases related to the veteran's thyroid gland 
or feet, and the veteran's February 1971 separation 
examination notes that clinical evaluation revealed that the 
veteran's endocrine, lung and chest, heart, and vascular 
systems and lower extremities were all normal.  

In addition to there being no injuries or diseases related to 
the veteran's current hypertension, thyroid, and bilateral 
heel spur disabilities during service, or the in service 
incurrence of any of these disabilities, there is simply no 
competent medical evidence that the veteran's current 
disabilities are related to any claimed disease, injury, or 
event in service.  The Board also notes that the despite the 
veteran's contentions, he is not service connected for PTSD 
and therefore his current hypertension and thyroid 
disabilities cannot be related to PTSD on a secondary basis.  
See 38 C.F.R. § 3.310(a).

The favorable evidence consists of the veteran's contentions 
that his current hypertension, thyroid, and bilateral heel 
spur disabilities are related to service.

The unfavorable evidence consists of the fact that SMRs do 
not reflect any diagnosis or treatment for the claimed 
conditions, and the first contemporaneous medical evidence of 
hypertension, thyroid, and bilateral heel spur disabilities 
of record are approximately 30 years after the veteran was 
discharged from active service.  The passage of approximately 
30 years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309; see also Maxson v. West, 12 Vet. App. 453, 
459 (1999).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to injuries or other events in service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though 
the veteran's lay assertions have been considered, they do 
not outweigh the evidence of record, which shows that the 
veteran's current hypertension, thyroid, and bilateral heel 
spur disabilities did not develop for many years after 
service and the fact that there is no medical evidence of 
record indicating a relationship between some injury, 
disease, or event in service and the veteran's current 
disabilities.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Additionally, there is no evidence of record indicating that 
hypertension was diagnosed within one year of the veteran's 
separation from service.  Therefore, service connection is 
not warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
hypertension, thyroid, and bilateral heel spur disabilities 
is not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 
38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

II.  Service Connection for Back and Acquired Psychiatric 
Disabilities

The veteran seeks service connection for a back disability 
and an acquired psychiatric disability, to include PTSD.  He 
claims that his back pain began when he fell off an airplane 
wing onto his back while fueling it, and that he has PTSD or 
some other psychiatric disability as a result of the cruel 
behavior he was subjected to while in service and Hurricane 
Celia.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Additionally, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which requires that, 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2007).

There is no medical evidence of record indicating that the 
veteran has been diagnosed with a current disability or 
disease related to his back or diagnosed with any acquired 
psychiatric disability, to include PTSD.  Additionally, the 
veteran's SMRs do not reflect that the veteran suffered a 
back injury or an acquired psychiatric disability during 
service.  The veteran's personnel records, as he contends, 
indicate that the veteran was assigned to the region in which 
Hurricane Celia occurred during his active service.

A private radiology request dated in November 2003 notes a 
history of low back pain and that three views are without 
disc space narrowing and no subluxations.  An impression of 
normal lumbar spine was given.  A private medical record 
dated in December 2003 notes an assessment of low back pain.

A private mental health evaluation dated in January 2005 
notes that the veteran was alert, had a normal mood, 
appropriate affect, and good judgment.  The treating 
clinician noted that the veteran had no Axis I Diagnostic and 
Statistical Manual of Mental Disorders IV (DSM IV) diagnosis.   

A November 2005 private mental health evaluation dated in 
November 2005 notes that the veteran's watching of television 
coverage of Hurricane Katrina has triggered his experiences 
with a hurricane in Corpus Christi in 1970.  The treating 
clinician noted that the veteran had no Axis I DSM IV 
diagnosis.   

A VA examination was conducted in February 2006.  The 
examiner reviewed the veteran's claim file.  The examiner 
opined that the veteran did not meet the DSM IV criteria for 
a diagnosis of PTSD and that he did not meet the DSM IV 
stressor criterion.  Under the section of the examination 
report titled "Axis I" there was no diagnosis.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, pain alone, without 
a diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The Board accepts the veteran's statements regarding his own 
subjective mental impressions that he has experienced during 
and after service, however he is not qualified to diagnose a 
particular disability or disorder related to his back or 
mental status.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, while the veteran's lay assertions 
regarding his claimed psychiatric disability have been 
considered they do not outweigh the evidence of record, which 
does not show any current diagnosis of, or treatment for, an 
acquired psychiatric disability, to include PTSD.  See 38 
C.F.R. § 3.385 (2007).  Similarly, while the veteran's lay 
assertions regarding his claimed back disability have been 
considered they do not outweigh the evidence of record, which 
shows that while the veteran does have back pain, he does not 
a current diagnosis related to his back.  See Sanchez-Benitez 
v. West, 13 Vet. App. at 285; see also 38 C.F.R. § 3.385.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a back disability and an acquired psychiatric disability, to 
include PTSD, is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a thyroid disability is 
denied.  

Entitlement to service connection for a bilateral heel spurs 
disability is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
is denied. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


